Citation Nr: 1104396	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder.

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant had an initial period of active duty for training 
from February 1987 to August 1987.  He thereafter served in the 
Army National Guard until February 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The appellant testified at a Board hearing held in Roanoke, 
Virginia, in July 2010. 

In a June 2009 rating action, service connection for back 
disorder was denied.  As will be explained at a later point, a 
notice of disagreement with respect to that issue was received in 
May 2010, requiring further procedural action by VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Service connection for back disorder was denied in a June 2009 
rating decision.  According to a May 2010 Report of Contact, the 
appellant phoned to express disagreement with the June 2009 
denial of service connection.  Once this Report of Contact was 
reduced to writing, it constituted the appellant's notice of 
disagreement as to the matter of service connection for back 
disability.  See Tomlin v. Brown, 
5 Vet. App. 355 (1993) (finding that hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  The appellant has not been issued a statement of 
the case addressing the issue of service connection for back 
disorder.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that in a 
case in which a veteran expressed disagreement in writing with a 
decision by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a statement of the case, 
the Board should remand the matter for issuance of a statement of 
the case.  Consequently, the Board must remand the issue of 
entitlement to service connection for back disability for further 
procedural action. 

Turning to the other matters on appeal, the appellant contends 
that his psychiatric disability manifested during his initial 
period of active duty for training in the form of chest pain, and 
that he developed posttraumatic stress disorder (PTSD) or another 
psychiatric disorder from the stresses of gas chamber and 
chemical warfare testing and grenade training.  He contends that 
his sinusitis began during the same period of active duty for 
training, and that he injured his right knee during a separate 
period of active duty for training in Panama in 1991.

The service treatment records for the initial period of active 
duty for training document complaints of chest wall pain, with no 
reference to psychiatric disability.  The records are silent for 
any reference to sinusitis or to right knee problems.  Private 
medical records on file do document pertinent complaints during 
some of  the years in which the appellant served in the Army 
National Guard.  The Board notes that the appellant's service 
personnel records are not on file.  As those records could be 
helpful in determining the precise dates the appellant served on 
active duty for training, the RO should attempt to obtain those 
records.

At the Board personal hearing in July 2010, the appellant 
testified that he had applied for, and was appealing, the denial 
of disability benefits from the U.S. Social Security 
Administration (SSA).  He indicated that his application was 
based on the disorders at issue in this appeal.  As any records 
held by the SSA are potentially relevant, they should be 
obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The appellant at the Board hearing also indicated that he 
continues to receive relevant treatment at Lynchburg General 
Hospital, and he mentioned several other physicians including 
(spelled phonetically) Drs. Hoyt, Swanson, Dyson, and Neal.  He 
also indicated that he was being seen at the Johnson Health 
Center.  On remand, the appellant should be afforded the 
opportunity to authorize VA to obtain records from those sources.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take all indicated 
action to issue a statement of the case to 
the appellant addressing the issue of 
entitlement to service connection for back 
disability.  The appellant should be clearly 
advised of the need to file a timely 
substantive appeal with respect to the June 
2009 rating decision.  If a timely 
substantive appeal is thereafter submitted 
with respect to this issue, the RO should 
undertake any other indicated development.  
If, and only if, a timely appeal has been 
perfected, this issue should be certified on 
appeal to the Board for the purpose of 
appellate review. 

2.  The RO/AMC should contact the appellant 
and request that he identify specific names, 
addresses, and approximate dates of treatment 
for all health care providers, private and 
VA, to include those individuals and 
facilities he mentioned at his July 2010 
hearing, who may possess additional records 
pertinent to his claims.  When the requested 
information and any necessary authorizations 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

3.  The RO/AMC should obtain any additional 
service personnel records for the appellant 
from the National Personnel Records Center or 
other appropriate agency.  If no such records 
are available, this fact should be documented 
in the claims file.

4.  The RO/AMC should attempt to obtain a 
copy of any SSA decision awarding or denying 
disability benefits for the appellant, copies 
of all medical records upon which any such 
SSA disability benefit award or denial was 
based, and a copy of any medical records 
associated with any subsequent disability 
determinations by the SSA for the appellant. 

5.  Thereafter, and after undertaking any 
other developmental action deemed necessary, 
the RO/AMC should readjudicate the issues on 
appeal.  If the benefits sought on appeal are 
not granted in full the RO/AMC should issue a 
supplemental statement of the case, and 
should provide the appellant and his 
representative an opportunity to respond.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

